     Case: 1:19-cr-00567 Document #: 76 Filed: 10/30/19 Page 1 of 1 PageID #:361

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:19−cr−00567
                                                       Honorable Harry D. Leinenweber
Robert Sylvester Kelly, et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 30, 2019:


        MINUTE entry before the Honorable Harry D. Leinenweber: Status hearing held.
Defendants Kelly, McDavid, and Brown not present in courtappearances waived. Kelly's
motion to join McDavid's Motion to Dismiss [74] is granted. Brown's oral motion to join
McDavid's Motion to Dismiss is granted. The Government shall respond to Defendants'
Motion to Dismiss [71] and McDavid's Motion for a Bill of Particulars [72] on or before
12/9/19. Replies are due on or before 12/27/19. Status hearing/ruling date set for 2/13/20
at 10:00 a.m. Kelly's Motion for Reconsideration of Pre−Trial Detention [54] is continued
for argument on 2/13/20. Trial date set for 4/27/20 at 10:00 a.m. as to all defendants shall
stand. Mailed notice (maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
